[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Evans v. Mohr, Slip Opinion No. 2018-Ohio-5089.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-5089
       THE STATE EX REL. EVANS, APPELLANT, v. MOHR, DIR., APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as State ex rel. Evans v. Mohr, Slip Opinion No.
                                     2018-Ohio-5089.]
Mandamus—Writ will not issue to compel act already performed—Court of
        appeals’ dismissal of complaint affirmed.
   (No. 2018-0452—Submitted June 26, 2018—Decided December 20, 2018.)
               APPEAL from the Court of Appeals for Franklin County,
                             No. 17AP-571, 2018-Ohio-935.
                                     _______________
        Per Curiam.
        {¶ 1} Appellant, William H. Evans Jr., appeals the judgment of the Tenth
District Court of Appeals dismissing his complaint for a writ of mandamus against
appellee, Gary Mohr, the director of the Ohio Department of Rehabilitation and
Correction (“DRC”). We affirm the judgment of the court of appeals.
                            SUPREME COURT OF OHIO




                               I.      Background
       {¶ 2} Evans is an inmate at the Northeast Ohio Correctional Center. On
August 9, 2017, Evans filed a complaint requesting a writ of mandamus to order
DRC to remove a federal detainer that Evans alleged was erroneously placed on his
prison record. After some investigation into the matter, DRC removed the detainer.
       Mohr filed a motion to dismiss the complaint, arguing that DRC had already
removed the detainer from Evans’s record. Approximately one week after DRC
filed the motion to dismiss, Evans filed a motion for declaratory judgment under
the same case number that was assigned to the complaint for a writ of mandamus.
A Tenth District magistrate recommended dismissing the complaint and waiving
the costs because DRC’s actions had rendered the case moot.            Evans filed
objections in which he argued that a declaratory judgment should have been granted
preventing placement of future detainers. Next, Evans filed a motion for summary
judgment in which he again requested that the declaratory judgment be granted and
that he be awarded “monetary damages as allowable by law.”
       {¶ 3} The court of appeals dismissed Evans’s complaint as moot and denied
Evans’s subsequent motions.
                              II.    Legal Analysis
                A.      Mandamus to compel removal of detainer
       {¶ 4} “A writ of mandamus will not issue to compel an act already
performed.” State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas,
74 Ohio St. 3d 278, 279, 658 N.E.2d 723 (1996). Mohr’s motion to dismiss
established that the relief that Evans sought—removal of “all traces” of the federal
detainer placed on his prison record—has been provided. And Evans does not
dispute that DRC improperly or erroneously removed the federal detainer. Indeed,
no case in controversy exists anymore in Evans’s case. And when there is “no case
in controversy, there will be no appellate review.” Adkins v. McFaul, 76 Ohio St. 3d
350, 350, 667 N.E.2d 1171 (1996).




                                         2
                               January Term, 2018




       {¶ 5} Typically, “courts cannot rely on evidence or allegations outside the
complaint to decide a Civ.R. 12(B)(6) motion to dismiss.” Jefferson v. Bunting,
140 Ohio St. 3d 62, 2014-Ohio-3074, 14 N.E.3d 1036, ¶ 11. When a Civ.R.
12(B)(6) motion depends on extrinsic evidence, the “proper procedure is for the
court to convert the motion to dismiss into a motion for summary judgment and
provide the opposing party with notice and an opportunity to respond.” Id. at ¶ 12.
However, “[a]n event that causes a case to become moot may be proved by extrinsic
evidence outside the record.” State ex rel. Cincinnati Enquirer, Div. of Gannett
Satellite Info. Network, Inc. v. Dupuis, 98 Ohio St. 3d 126, 2002-Ohio-7041, 781
N.E.2d 163, ¶ 8; see also State ex rel. Nelson v. Russo, 89 Ohio St. 3d 227, 228, 729
N.E.2d 1181 (2000) (“the court of appeals could have taken judicial notice of the
mootness of Nelson’s writ action without converting Judge Russo’s dismissal
motion to a motion for summary judgment”).
       {¶ 6} Thus, the court of appeals properly dismissed Evans’s complaint
based on the evidence attached to Mohr’s motion to dismiss, which proved that the
detainer is no longer on Evans’s prison record.
                          B.      Declaratory Judgment
       {¶ 7} After DRC removed the detainer from Evans’s record, Evans filed a
motion for a declaratory judgment in the Tenth District Court of Appeals under the
same case number as his complaint for a writ of mandamus. Specifically, Evans
asked for an order that would prevent future modifications to his DRC records.
Evans’s claim that he is entitled to a declaratory judgment is baseless. Despite
Evans’s argument to the contrary, “courts of appeals lack original jurisdiction over
claims for declaratory judgment.” State ex rel. Shimko v. McMonagle, 92 Ohio
St.3d 426, 430, 751 N.E.2d 472 (2001). Accordingly, the court of appeals correctly
denied Evans’s motion.




                                         3
                            SUPREME COURT OF OHIO




                     C.      Request for monetary damages
       {¶ 8} Evans also argues that the court of appeals erred in denying his motion
for summary judgment, through which he requested an award of monetary damages
in light of the improper placement of the detainer on his prison record. The court
of appeals correctly held that Evans could not assert a claim for monetary damages
in a summary-judgment motion when he failed to include that claim in his
mandamus complaint. Civ.R. 56(A); McGinnis, Inc. v. Lawrence Economic Dev.
Corp., 4th Dist. Lawrence No. 02CA33, 2003-Ohio-6552, ¶ 22-23 (rejecting
“appellant’s attempt to assert the alleged R.C. 121.22 violation by summary
judgment motion when appellant did not raise the alleged violation in its
complaint”).
                                                               Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, and
DEGENARO, JJ., concur.
       O’DONNELL, J., concurs in judgment only.
                              _________________
       William H. Evans Jr., pro se.
       Michael DeWine, Ohio Attorney General, and George Horvath, Assistant
Attorney General, for appellee.
                              _________________




                                         4